Exhibit 99.5 TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438‐1239 Fax: (780) 438‐1249 TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF TITAN TRADING ANALYTICS INC. ANNOUNCES STOCK OPTION GRANT EDMONTON, ALBERTA ‐‐ (December 22, 2010) ‐ Titan Trading Analytics Inc. (TSX VENTURE: TTA) (OTCBB: TITAF) (the “Company”) announces today that, subject to regulatory approval, the Company intends to grant 200,000 stock options, in the aggregate, to a consultantof the Company. The options will have an exercise price of $0.13, with vesting over an eighteen‐month period and a five year term to expiry. FOR FURTHER INFORMATION PLEASE CONTACT: Titan Trading Analytics Inc. Irene Midgley imidgley@titantrading.com (780) 438-1239 www.titantrading.com HEAD OFFICE #120, 4EDMONTON, ABT6H 5R7PHONE 780.438.1239FAX 780.438.1249
